

	

		II

		109th CONGRESS

		1st Session

		S. 1603

		IN THE SENATE OF THE UNITED STATES

		

			July 29, 2005

			Ms. Snowe introduced the following

			 bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To establish a National Preferred Lender

		  Program, facilitate the delivery of financial assistance to small businesses,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Lending Improvement Act

			 of 2005.

		2.National preferred

			 lenders programSection

			 7(a)(2) of the Small Business Act

			 (15 U.S.C.

			 636(a)(2)) is amended by adding at the end the

			 following:

			

				(E)National

				preferred lenders program

					(i)EstablishmentThere is established the National Preferred

				Lenders Program in the Preferred Lenders Program operated by the

				Administration, in which a participant may operate as a preferred lender in any

				State if such lender meets appropriate eligibility criteria established by the

				Administration.

					(ii)Terms and

				conditionsAn applicant shall

				be approved under the following terms and conditions:

						(I)TermEach participant approved under this

				subparagraph shall be eligible to make loans for not more than 2 years under

				the program established under this subparagraph.

						(II)RenewalAt the expiration of the term described in

				subclause (I), the authority of a participant to make loans for the program

				established under this subparagraph may be renewed based on a review of

				performance during the previous term.

						(III)Effect of

				failureFailure to meet the

				criteria under this subparagraph shall not affect the eligibility of a

				participant to continue as a preferred lender in a State or district in which

				the participant is in good standing.

						(iii)Implementation

						(I)RegulationsAs soon as is practicable, the

				Administrator shall promulgate regulations to implement the program established

				under this subparagraph.

						(II)Program

				implementationNot later than

				120 days after the date of enactment of this subparagraph, the Administrator

				shall implement the program established under this

				subparagraph.

						.

		3.Maximum loan

			 amountSection 7(a)(3)(A) of

			 the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking

			 $1,500,000 (or if the gross loan amount would exceed $2,000,000)

			 and inserting $2,250,000 (or if the gross loan amount would exceed

			 $3,000,000).

		4.Section

			 7(a) authorization for fiscal year

			 2006Section 20(e)(1)(B)(i) of

			 the Small Business Act (15 U.S.C. 631 note) is amended by striking

			 $17,000,000,000 and inserting

			 $18,000,000,000.

		5.Alternative size

			 standardSection 3(a)(3) of

			 the Small Business Act (15 U.S.C. 632(a)(3)) is amended—

			(1)by striking When

			 establishing and inserting the

			 following:

				

					Establishment of Size

			 Standards.—(A)In generalWhen

				establishing

					;

				and

			(2)by adding at the end the following:

				

					(B)Alternative size standard

						(i)In generalNot later than 180 days after the date of

				enactment of this subparagraph, the Administrator shall establish an

				alternative size standard under paragraph (2), that shall be applicable to loan

				applicants under section 7(a) or under title V of the

				Small Business Investment Act of 1958

				(15 U.S.C.

				695 et seq.).

						(ii)CriteriaThe alternative size standard established

				under clause (i) shall utilize the maximum net worth and maximum net income of

				the prospective borrower as an alternative to the use of industry

				standards.

						(iii)Interim ruleUntil the Administrator establishes an

				alternative size standard under clause (i), the Administrator shall use the

				alternative size standard in section 121.301(b) of title 13, Code of Federal

				Regulations, for loan applicants under section 7(a) or under title V of the

				Small Business Investment Act of 1958

				(15 U.S.C.

				695 et

				seq.).

						.

			

